Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-12-00393-CR

                                 Felix Ezekiel CAMPOS,
                                        Appellant

                                           v.
                                       The State of
                                  The STATE of Texas,
                                        Appellee

                From the 227th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2011CR1273
                         Honorable Philip Kazen, Judge Presiding

       BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED June 5, 2013.


                                             _____________________________
                                             Sandee Bryan Marion, Justice